Tyuír, J.
It was found by the court below that Mrs. Dauber, who was living with her husband, in defendant town, was very sick, also very poor and in need of assistance, and that Mr. Joy, her neighbor, requested the plaintiff, who was a physician residing in Middlebury, to visit Mrs. Dauber and promised to pay him for that visit. The plaintiff made the visit February 3, 1903, and then informed Joy that the woman would require attendance for a long time. Joy declined to be further responsible, and by his advice the plaintiff saw one Dyer, another neighbor, who1 tried to communicate by telephone with the defendant’s overseer of the poor, but failing to do so advised the plaintiff to1 continue his visits, saying that he would see the overseer about the matter, but he did not see him until February 15th, when he had an interview with him in the plaintiff’s behalf. The overseer then used language from which it is found that Dyer understood and had a right to understand that the town would assume payment of the plaintiff’s charges and that he so informed the plaintiff. The court found that after the first visit, which was charged to Joy, the plaintiff rendered his services in the expectation that the town would pay him, and *163that after Dyer’s report to him, in relimee upon such payment.
It is apparent that the overseer undertook to assume payment of the plaintiff’s entire bill, but there was no consideration Jor the promise to pay for the services rendered prior to February 15th. They were not rendered upon the overseer’s promise to pay and did not inure to the defendant’s benefit, therefore the defendant is not liable for them, but is liable for the charges made after that date.
Judgment reversed, and judgment for the plaintiff to recover the amotmt of his bill exclusive of the charges made prior to February 15, ipoj.